Mr. Justice MacArthur
delivered the opinion of the court:
From the evidence in the cause we think it is quite clear that there was a mistake in the deed from Sweeney to the plaintiff. We are perfectly satisfied that the agreement was to convey only 25 feet fronting on Seventh street in trust for Mrs. Zell and her children, and that the remainder of the premises was to be conveyed to Kirk in his own right. By the mistake the defendants would acquire a beneficial interest in four times as much land as they were entitled to according to the understanding and agreement of the parties. The jurisdiction of a court of equity to grant relief on account of mistake of facts, and to reform contracts in accordance with the intent of the parties, is an established principle, and we think the complainant has a right to our interposition unless he is deprived by the lapse of time of this title to relief. We are all of opinion that he is not barred of his remedy, in view of the facts of this cause, by reason of the length of time that has elapsed since the execution of the deed. The mistake is clearly made out and was not discovered till 1861, and from that period the defendant was absent from the city till 1865. During his absence Zell had charge of his business and rendered accounts thereof, including the property in question, on his return. There is nothing like adverse possession presented upon the proofs, nor of improvements having been made by Zell on his own account, except on the 25 feet about which there is no dispute. Mere lapse of time is undoubtedly an equitable defense, but where the delay is accounted for the court will excuse it. There is the most complete proof in the cause that no adverse interest has been acquired; that the party asking relief has been constantly in possession of the property or of the rents and profits thereof, and that no one has been iujured or misled by his laches. We are, therefore, of opinion that the decision appealed from must be reversed and a decree made for the reformation of the deed as prayed for in the bill.